K.K. HALL, Circuit Judge,
concurring:
I join in all of the majority’s opinion except for Section II-B, in which the majority concludes that Gray’s due process challenge to the sentencing jury’s finding of future dangerousness is procedurally barred by the “new rule” doctrine. Although I express no opinion as to the precise rule Gray seeks or whether it would indeed be a “new” one for Teague purposes, I believe that it is at least arguable, were we to grant the relief requested, that the rule to emerge would have been dictated by Gardner v. Florida, 430 U.S. 349, 97 S.Ct. 1197, 51 L.Ed.2d 393 (1977).
In Gardner, Justice Stevens noted that a defendant has “a legitimate interest in the character of the procedure which leads to the imposition of sentence even if he may have no right to object to a particular result of the sentencing process.” Id. at 358, 97 S.Ct. at 1205 (citing Witherspoon v. Illinois, 391 U.S. 510, 521-23, 88 S.Ct. 1770, 1776-78, 20 L.Ed.2d 776 (1968)). Where, as here, a ha-beas petitioner complains that he has been intentionally and unfairly ambushed by the state’s belated disclosure of the scope of the evidence to be introduced against him at sentencing, Gardner teaches us that it is not enough to conclude that earlier notice would have rendered his defense only marginally more effective; we must instead inquire whether the prosecution has met its affirmative obligation to act with integrity—in other words, to play fair. play fair.
*68I do not say that habeas petitioners alleging a due process violation may avoid the Teague bar in every case simply by asserting that the state has not “played fair”; the rule in Gardner — whatever it may be — is not so broad. However, by narrowly articulating the rule Gray seeks as “a constitutional entitlement to adequate advance notice of particular items of evidence,” ante at 64 (emphases deleted), the majority has very likely fallen into the trap described in Turner v. Williams, 35 F.3d 872 (4th Cir.1994), cert. denied, — U.S. -, 115 S.Ct. 1359, 131 L.Ed.2d 216 (1995). In Turner, we warned that the extant rule for Teague purposes will not often be “the most specific conclusion or holding [the petitioner] hopes we reach.” See id. at 883 (emphasis in original deleted); see also Ostrander v. Green, 46 F.3d 347, 354 (4th Cir.1995) (framing “rules” too narrowly permits respondents to erect the Teague bar in almost every case).*
Although the majority correctly notes that if the respondent pleads the Teague procedural bar, a court must resolve the issue prior to considering the merits of the claim, ante at 64 (citing Caspari v. Bohlen, — U.S. -, -, 114 S.Ct. 948, 953, 127 L.Ed.2d 236 (1994)), there is no reason to address the Teague issue where the denial of relief may rest upon an alternative procedural ground. In the instant case, the district court ordered an evidentiary hearing to develop the facts respecting the state’s presentation of the Sorrell murder evidence; the court then granted relief based on the evidence adduced at the hearing.
Because Gray clearly failed to request that evidence regarding this matter be taken by the state habeas court, I would hold his claim to be procedurally barred by the rule in Keeney v. Tamayo-Reyes, 504 U.S. 1, 11-13, 112 S.Ct. 1715, 1721, 118 L.Ed.2d 318 (1992). Under Tamayo-Reyes, a petitioner who has failed to develop the evidentiary record in his state proceeding must demonstrate cause and prejudice as a prerequisite for receiving a federal hearing. Because Gray has failed to satisfy the cause-and-prejudice standard, the district court was powerless to grant his petition on the basis of newly developed facts.

 We have previously stated that "[b]ecause Teague and its Supreme Court progeny ... have sent somewhat inconsistent signals, the circuit courts have had difficulty in coherently following these cases." Turner, 35 F.3d at 887 n. 16 (quoting 8C James W. Moore et al., Moore’s Federal Practice § 14.06[4], App. 14-102.5 (2d ed.1994)). The majority’s approach in this case, insofar as it is contrary to Turner and Ostrander, will present similar difficulties for the district courts in this circuit.